Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/022,605 filed on 09/16/2020. 
Claims 9 – 20 are elected over phone.
Claims 1 – 8 are withdrawn from consideration.
Claims 9 – 20 are pending and ready for examination.


Priority
 This application is a divisional of US Patent Application No. 15/722,643, filed 10/02/2017, which is a continuation of International application no. PCT/US2017/025114 filed on 03/30/2017.



Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/16/2020 and 12/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.






Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 8, drawn to a method of receiving an initialization message from a service module, comparing the initialization message to a stored system configuration plan; sending a control message to the service module including instructions for processing a transport stream based on the stored system configuration plan; routing the transport stream to the service module, correspond to Fig.3, classified mainly in H04L67/1001. 
II. Claims 9 – 20, drawn to a method of processing signals in a gateway from an external network, correspond to Fig.3 and Fig.6, classified mainly in H04L12/66.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  Even though invention I and invention II both mention routing of transport stream; the method of routing in claims of invention I is different than that of claims of invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with applicant’s representative Blake Hartz on 04/25/2022 a provisional election was made without traverse to prosecute the invention of II, claims 9 – 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1 – 8 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13 – 15 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 12 of U.S. patent no. 10,785,829 B2 (Application No. 15/722,643) in view of Delorme et al. (US 2013/0148572 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards a gateway. With respect to the independent claims of the instant application and the patent 10,785,829 B2, please see the direct claim comparison in the Table 1 below.

Table 1: Claim comparison between instant application and Patent 10,785,829.
Instant application no. 17/022,605
Patent no. US 10,785,829 B2 
 13. A method for processing signals in a gateway adapted to send and receive data from an external network, comprising: 












demodulating a signal in a first service module to provide an input transport stream to a backplane in the gateway; and 
sending the output transport stream from the first output service module to an internal network














identifying programs from the input transport stream and generating an output instruction corresponding to a channel lineup in a control module;


routing the output instruction and the input transport stream from the control module to a first output service module; 

assembling an output transport stream in the output service module by selecting packets from the input transport stream, wherein the output instructions guide appropriate programs to include in the output transport stream.

1. An enterprise content gateway, comprising: 
a passive backplane configured to 
receive a plurality of hot-swappable
service modules, wherein the 
passive backplane transfers power
and provides data connections for
transfer between hot-swappable
service modules; 
a power module connected to the passive
backplane and transferring power
through the passive backplane; 
the hot-swappable service modules each 
connected to the passive
backplane including: (a) an input 
module configured to receive and 
demodulate a signal to provide an
input transport stream to the
passive backplane, and (b) an
output module configured to
receive transport streams from the
passive backplane and provide a
modulated signal; 
a control module connected to the
passive backplane having an 
external IP port and a control 
module webserver hosting a 
remotely-accessible control 
interface, the external IP port 
receiving a content feed, wherein 
the control module, through 
connections with the backplane: 
i. sends control data to the other
   modules; 
ii. receives monitoring data and 
    input transport streams from the  
    other modules; 
iii. identifies programs from the
     content feed and one or more
     input transport streams to 
     create a channel lineup and
     generates corresponding output
     instructions; 
iv. routes the output instructions, at
    least a portion of the content
    feed, and one or more input
    transport stream to the output
    module; and 
wherein the output module assembles an 
output transport stream from the 
received input transport streams 
and content feed portions based on
output instructions by selecting 
packets from the input transport
stream and the content feed 
corresponding to the programs 
identified in the output instructions,
wherein the output instructions 
guide appropriate programs to 
include in the output transport 
stream.


As can be seen from the direct claim comparison of Table 1, claim 13 of instant application is boarder version of patented claim 1. The dissimilar part of the claims are underlined. 
The patented claim does not specifically recite, “A method for processing signals in a gateway adapted to send and receive data from an external network”. 
However, Delorme teaches (Title, COMMUNICATION SYSTEM AND METHOD) 
in Fig.1 and [0003], The mobile network 6 .. connecting between the mobile network 6 and packet-based network 8; mobile network 6 comprises a gateway support entity 7. Here, the gateway 7 in the mobile network 6 is adapted to communicate (i.e. send/ receive) with an external network 8. 
Therefore, the combination of patent 10,785,829 and Delorme discloses all limitations of the instant claim 13. Accordingly, claim 13 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the patent 10,785,829 B2 in view of Delorme. 
Table 2 is showing the instant claims that are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the patented claims in view of Delorme.

Table 2: Claims that are rejected under ODP issue
Instant application no. 17/022,605
Patent no. US 10,785,829 B2
13
1
14
1
15
1
17
12




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	

Claims 9 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Biederman et al. (Biederman hereinafter referred to Biederman) (US 2018/0191629 A1) in view of Delorme et al. (Delorme hereinafter referred to Delorme) (US 2013/0148572 A1).

Regarding claim 9, Biederman teaches a method (Abstract, Various systems and methods for implementing time-based flexible packet scheduling) for processing signals in a gateway adapted to send and receive data (Fig.1 and [0050], operating environment 100 is a server computer, ..…, network router, or other compute device capable of receiving and processing network traffic. The operating environment 100 includes a network interface device (NID) 102. Here, NID is considered as a gateway as it processes network traffic/ signals and is adapted to send and receive traffic/ data) using RF signals (Fig.1 and [0050], NID 102 includes radio 106 which is able to send and receive radio frequency (RF) data), comprising: 
receiving a plurality of data packages ([0278], network interface device comprising: a packet parser to receive a plurality of packets); 
combining the plurality of data packages into an aggregate package ([0278], aggregate the plurality of packets into a combined packet); 
sending the aggregate package ([0278], forward the combined packet).
Biederman does not specifically teach
data from an external network.
downstream devices within an enterprise network;
a single modem interface to the external network.
However, Delorme teaches (Title, COMMUNICATION SYSTEM AND METHOD) 
a method for a gateway adapted to send and receive data from an external network (Fig.1 and [0003], The mobile network 6 .. connecting between the mobile network 6 and packet-based network 8; mobile network 6 comprises a gateway support entity 7. Here, the gateway 7 in the mobile network 6 is adapted to communicate with an external network 8),
receiving data packages from downstream devices within an enterprise network (Fig.1 and [0006], host terminal 2 send and/or receive communications over the Internet 8 via the first and second interface apparatuses, wireless cellular network 6 and the relevant gateway 16, via the established context, supported by the GGSN 7. Here, Host is a downstream device in enterprise neatwork 6; therefore, the gateway 7 receives form downstream device 2 within an enterprise network 6);
sending the package through a single modem interface to the external network (Fig.1, Fig.3 and [0032], modem 4 comprises a processor 33 and, operatively coupled to the processor 33, a non-transitory computer-readable storage medium 34; The code on the storage medium 34 is arranged to be executed on the processor 33, so as when executed to send and receive packets between the host 2 and Internet 8 or other such packet-based network via the cellular network 6. therefore, packets are forwarded via single modem 4 to the external network 8). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Biederman as mentioned above and further incorporate the teaching of Delorme. The motivation for doing so would have been to provide a method to accessing packet-switched communications via a wireless cellular network, e.g., accessing an Internet via a 3GPP network in which a modem is provided for use at a terminal (Delorme, [0001] and [0010]).

Regarding claim 11, the combination of Biederman and Delorme teaches all the features with respect to claim 9 as outlined above
Biederman does not specifically teach
wherein the downstream devices include a second gateway.
However, Delorme teaches 
wherein the downstream devices include a second gateway (Fig.1 and [0006], host terminal 2 send and/or receive communications …. As mentioned above, the host is considered as a downstream device and it can send, receive communications; therefore, it is obvious to consider the host/ downstream device includes a second gateway).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Biederman and Delorme as mentioned in claim 11 and further incorporate the teaching of Delorme. The motivation for doing so would have been to provide a method to accessing packet-switched communications via a wireless cellular network, e.g., accessing an Internet via a 3GPP network in which a modem is provided for use at a terminal (Delorme, [0001] and [0010]).

Regarding claim 12, the combination of Biederman and Delorme teaches all the features with respect to claim 11 as outlined above
Biederman does not specifically teach
wherein the second gateway is adapted to send and receive RF signals in both upstream and downstream directions.
However, Delorme teaches 
wherein the second gateway is adapted to send and receive RF signals in both upstream and downstream directions (Fig.1 and [0005], interface, between the host 2 and modem 4, could for example comprise a wired connector,… or a short-range wireless transceiver such as an infrared connection or a radio frequency connection (e.g. Bluetooth) for connecting wirelessly to the host terminal 2 via a local wireless connection; [0006], host terminal 2 send and/or receive communications ….  As mentioned above, the host/ downstream device includes a second gateway and it can communicate using RF signals; therefore, the second gateway is adapted to send and receive RF signals in both upstream and downstream directions).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Biederman and Delorme as mentioned in claim 9 and further incorporate the teaching of Delorme. The motivation for doing so would have been to provide a method to accessing packet-switched communications via a wireless cellular network, e.g., accessing an Internet via a 3GPP network in which a modem is provided for use at a terminal (Delorme, [0001] and [0010]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Biederman in view of Delorme and further in view of Van Rooyen (US 2007/0070934 A1).

Regarding claim 10, the combination of Biederman and Delorme teaches all the features with respect to claim 9 as outlined above
The combination of Biederman and Delorme does not specifically teach 
demodulating a plurality of RF signals from the enterprise network, wherein the plurality of data packages are extracted from the plurality of demodulated RF signals.
 However, Van Rooyen teaches (Title, Method And System For A Reconfigurable OFDM Radio Supporting Diversity)
demodulating a plurality of RF signals from the enterprise network (Fig.6 and [0159], The RF demodulator blocks 624a . . . 624n demodulate the received plurality of RF signals), wherein the plurality of data packages are extracted from the plurality of demodulated RF signals (Fig.6 and [0146], The descrambler 640 utilizes a descrambling algorithm and/or descrambling code that corresponds to the scrambling algorithm and/or scrambling code utilized by the corresponding scrambler 602 when generating the transmitted signal. Regarding Fig. 6, the demodulated RF signals are further processed to obtain/ extract the received input at the transmitter 600; therefore, it is obvious to consider that the plurality of data packages are extracted from the plurality of demodulated RF signals).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Biederman and Delorme as mentioned in claim 9 and further incorporate the teaching of Van Rooyen. The motivation for doing so would have been to provide a method and system for a reconfigurable OFDM radio supporting diversity that utilizes multiple transmit and/or receive antennas to introduce a diversity gain and to suppress interference generated within the signal reception process (Van Rooyen, Abstract and [0009]).




Allowable Subject Matter
Claims 13 – 20 are allowed over prior arts; but ODP rejection needs to be overcome by filing TD.



Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Penk et al. (Pub. No. US 2008/0282306 A1) – “Mapping Transport Streams” discloses a system and method for discovering and mapping transport streams and plurality of devices included in the digital network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474